Per Curiam.
The appellant was a prisoner in the custody of the Superior Court for New Haven County under an order, made at a term held for the transaction of criminal business, committing him for want of bail upon an indictment for murder in the second degree, to which he had pleaded, Not guilty. Such a term of the court is held quarterly, and one is now in progress. He has sought release from confinement by habeas corpus proceedings, brought to a term of the same court, held for the transaction of civil business; and the ground on which he relies, as set up in his pleadings, is that the foreman of the grand jury, by a clerical mistake, indorsed the indictment against him as a true bill, although in fact it had been found not to be a true bill.
This is an attempt to vary the records of a court of general jurisdiction by parol evidence, produced before another tribunal in a collateral proceeding. If such a mistake, as is set up, was made, and if the prisoner has a right to ask for its correction, it is obvious that he should resort, first at least, to the court the verity of whose records is called in question.
It is urged that he has been put to plead and held to trial for murder upon an indictment to which none of the grand jurors ever agreed; and therefore that the Superior Court had no jurisdiction to make the order of commitment. General Statutes, § 1599; Constitution of Connecticut, Art. I., §9; Constitution of the United States, XIV., Amendment, § 1. The records of that court, however, show that an indictment was duly agreed to and presented, and are, in this proceeding, conclusive evidence that the cause against him was fully within its jurisdiction.
There is no error in the judgment appealed from.